Mr. Justice McBride
delivered the opinion of the court.
1. But one question arises in this case, and that is as to the mental capacity of George McCart to make the trust deed described in the complaint. The testimony *644upon this subject occupies several hundred pages, and a reproduction of it here would serve no useful purpose, and in fact, would occupy half a volume of the Oregon Reports. We will only state our conclusions drawn from a careful study of the whole. The deceased was an unlettered man, not being able even to write his name, but possessed of business ability sufficient to enable him to acquire an estate of considerable magnitude. At the time of his death he was about 75 years of age. He came to Oregon from Iowa in 1903. His wife died October 1, 1907, and he remarried June 13,1910. The second marriage did not prove a happy one, and he was divorced from his second wife in August, 1911. Which party obtained the divorce or for what cause it was granted does not appear. From the time of the death of his first wife there seems to have commenced a gradual decay of his physical and mental faculties. In April, 1910, he had a slight stroke of paralysis, and after that the degradation of his mental and physical faculties became more accentuated. Much of the time he was unable to control his urine and the operation of his bowels, this going to such an extent that his attendant, Mrs. Robinson, had frequently to change his underclothing several times a day and generally to care for him as though he were a child. He was very feeble, and trusted mostly to his son, George A. McCart, to transact and look after his business. He was anxious to marry ag'ain, and seemed to have been a monomaniac upon the subject of women and marriage. Shortly before the execution of the trust deed he became imbued with the idea that his second wife, then divorced, would make some demands upon him for more of his property, and advised with the defendant George A. McCart and others as to the best means of avoiding such a contingency. Owing to a childish *645or insane disposition on his part to marry again, it is evident that his children were also desirous of having his property placed in such a condition that he might not be misled into a marriage with some designing woman. The fear that his former wife wonld seek to secure a portion of his remaining property appears to have been entirely groundless, and either a hallucination or suggested by others in order to obtain possession of his property. The whole evidence convinces us that he hud not at the time mental capacity to make the conveyance; that he was then wholly under the influence of George A. McCart, and as susceptible to suggestions from him in regard to business matters as a child ten years old wonld have been to the suggestions of a father. The evidence also indicates that after the conveyance was executed he did not fully realize what he had done, b,ut felt that in a general way he had consummated some proceeding which would defeat the imaginary scheme of his second wife to obtain his property. He was a weak, sick, half-demented, old man, wholly incapable of 'managing his own affairs or of estimating the consequences or gravity of the conveyance he was making. The very fact of his making the conveyance indicates either that he considered himself incapable of attending to his own affairs or was, by reason of mental incapacity, induced to make it to avoid a contingency which a man of ordinary mental capacity would have known to be impossible.
As before remarked, the evidence is voluminous and somewhat conflicting, but the judge of the Circuit Court had the witnesses before him, and was therefore as able to form an opinion as to its value as are we who get it second hand and in cold type; but even with this disadvantage, we are of the opinion that the testimony *646strongly preponderates in favor of plaintiffs’ theory, and the decree is therefore affirmed. Affirmed.
Mr. Chief Justice Moore, Mr. Justice Bean and Mr. Justice Harris concur.
Mr. Justice Eakin took no part in the consideration of this case.